DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 5, 6, 8, 15, 16, and 18 are cancelled. A complete action on the merits of pending claims 1-4, 7, 9-14, 17, 19, and 20 appears herein.

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that Perfler (US 2017/0151014 A1) in view of Fedenia (US 2007/0173760 A1), in view of Townley (US 2016/0331459 A1), as applied to claims 1 and 11 in the nonfinal rejection dated 11/15/2021 fail to teach all the claim limitations of amended claims 1 and 11.
Examiner respectfully disagrees. As further discussed in the rejections to claims 1 and 11 below, Perfler teaches a multi-segment end effector (Fig. 11 and 12, Char. 2 and 3) comprising a first segment, (Perfler: Fig. 11 and 12, Char. 2: positioning head) separate from a second segment, (Perfler: Fig. 11 and 12, Char. 3: ablation head) and transformable between a retracted configuration and an expanded deployed configuration, (Perfler: Fig. 1-3; and Page 4, Par. [0104]: Ablation elements (3a) can be moved between a rest position in which they are housed in outer tubular body (4a) and an operating position; Page 6, Par. [0167]: Arms (2a) are moveable between a rest position and an operating position)) wherein the first segment comprises a plurality of first support structures (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) above the midline of the shaft in the section labelled “Section A”) configured in a deployed configuration to extend in a first direction perpendicular to the shaft and form a concave shape, (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) in the section labelled “Section A” are in a deployed configuration in which they curve to extend perpendicularly relative to the tubular body (4) and form a concave shape) and a plurality of second support structures (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) below the midline of the shaft in the section labelled “Section B”) configured in a deployed configuration to extend in a second, opposing direction relative to the shaft and form a concave shape. (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) in the section labelled “Section B” are in a deployed configuration in which they curve to extend perpendicularly relative to the tubular body (4), and at least partially in a direction opposite the positioning arms (2a) in the section labelled “Section B,” and form a concave shape)
Annotated Perfler Fig 11

    PNG
    media_image1.png
    418
    579
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perfler (US 2017/0151014 A1) in view of Fedenia et al. (hereinafter “Fedenia”) (US 2007/0173760 A1).
Regarding claim 1, Perfler teaches 
a shaft; (Fig. 11 and 12, Char. 4: telescopic body)
a multi-segment end effector (Fig. 11 and 12, Char. 2 and 3) operably associated with the shaft, (Fig. 11 and 12: Ablation head (3) is connected to at least outer tubular body (4a) and positioning head (2) is connected to at least inner tubular body (4B)) the multi-segment end effector comprising a first segment (Fig. 11 and 12, Char. 2: positioning head) and a separate second segment, (Fig. 11 and 12, Char. 3: ablation head) wherein each of the first and second segments is transformable between a retracted configuration and an expanded deployed configuration (Fig. 1-3; and Page 4, Par. [0104]: Ablation elements (3a) can be moved between a rest position in which they are housed in outer tubular body (4a) and an operating position; Page 6, Par. [0167]: Arms (2a) are moveable between a rest position and an operating position)) and comprises an architecture in a deployed configuration, (Fig. 11 and 12: ablation head (3) and positioning head (2) comprise an architecture in a deployed configuration) wherein the first segment comprises a plurality of first support structures (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) above the midline of the shaft in the section labelled “Section A”) configured in a deployed configuration to extend in a first direction perpendicular to the shaft and form a concave shape, (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) in the section labelled “Section A” are in a deployed configuration in which they curve to extend perpendicularly relative to the tubular body (4) and form a concave shape) and a plurality of second support structures (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) below the midline of the shaft in the section labelled “Section B”) configured in a deployed configuration to extend in a second, opposing direction relative to the shaft and form a concave shape; (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) in the section labelled “Section B” are in a deployed configuration in which they curve to extend perpendicularly relative to the tubular body (4), and at least partially in a direction opposite the positioning arms (2a) in the section labelled “Section B,” and form a concave shape) and 
a handle operably associated with the shaft. (Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to guiding element (5), ablation head (3), positioning head (2), and telescopic body (4))
Annotated Perfler Fig 11

    PNG
    media_image1.png
    418
    579
    media_image1.png
    Greyscale

Perfler does not explicitly teach the handle comprises a shape associated with the architecture of at least the first segment of the end effector in the deployed configuration.
Fedenia, in a similar field of endeavor, teaches a handle (Fig. 1-3, Char. 10: handpiece) operably associated with a shaft; (Fig. 1-3, Char. 20: probe) wherein the handle is conforms to an operator’s grip and can be used ambidextrously. (Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perfler to incorporate the handpiece of Fedenia, and include a handle operably associated with the shaft. Doing so would allow for the user to operate the device whether the user is left or right handed, as suggested in Fedenia. (Page 7, Par. [0070])
In this combination, the shape of the handle would naturally be associated with the architecture of at least the first segment of the end effector in the deployed configuration, at least in that the top, bottom, left, and right sides of the handpiece (10) of Fedenia would face the same respective directions as the top, bottom, left, and right sides of the positioning head (2) of Perfler. 
Regarding claim 2, the combination of Perfler/Fedenia, as applied to claim 1 above, teaches the handle comprises a grip portion comprises a top, a bottom, sides, a proximal end, and a distal end. Fedenia: (Fig. 1-3, and 11A-12D: Handpiece (10) is a grip portion comprising a top, a bottom, sides, a proximal end, and a distal end - it is implicit that this feature be present in the Perfler/Fedenia combination based on the rejection to claim 1 above.)
Regarding claim 3, the combination of Perfler/Fedenia, as applied to claim 2 above, teaches the first segment is spaced apart from the second segment, (Perfler: Fig. 11 and 12: Positioning head (2) is spaced apart from ablation head (3)) 
Regarding claim 4, the combination of Perfler/Fedenia, as applied to claim 3 above, teaches at least one of the top, bottom, and sides of the grip portion of the handle is associated with architecture of at least the first segment in the deployed configuration. (In the Perfler/Fedenia combination, as applied to claim 3 above, the top, bottom, left, and right sides of the handpiece (10) would face the same respective directions as the top, bottom, left, and right sides of the positioning head (2))
Regarding claim 7, the combination of Perfler/Fedenia, as applied to claim 3 above, teaches the top of the grip portion is associated with the plurality of first support structures (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) above the midline of the shaft in the section labelled “Section A”) of the first segment in the deployed configuration (Perfler: Fig. 15 and 16 and Attached “Annotated Perfler Fig 11” below; In the combination of Perfler/Fedenia, as applied to claim 3 above, the top of the handpiece (10) is associated with the positioning arms (2a) in the section labelled “Section A” at least in that they are both disposed on the same side of the central axis defined by rod-like element (5)) and the bottom of the grip portion is associated with the plurality of second support structures Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) below the midline of the shaft in the section labelled “Section B”) of the first segment in the deployed configuration (Perfler: Fig. 15 and 16 and Attached “Annotated Perfler Fig 11” below; In the combination of Perfler/Fedenia, as applied to claim 3 above, the bottom of the handpiece (10) is associated with the positioning arms (2a) in the section labelled “Section B” at least in that they are both disposed on the same side of the central axis defined by rod-like element (5))
Annotated Perfler Fig 11

    PNG
    media_image1.png
    418
    579
    media_image1.png
    Greyscale

Regarding claim 9, the combination of Perfler/Fedenia, as applied to claim 4 above, teaches the shape of the grip portion provides for ambidextrous use for both left and right-handed use and conforms to hand anthropometrics to allow for at least one of an overhand grip style and an underhand grip style during use in a procedure. (Fedenia: Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand; Fig. 11C-D and 12C-D show handle being used in an overhand grip style; Fig. 11A-B and 12A-B show the handle being used in an underhand grip style)
Regarding claim 10, the combination of Perfler/Fedenia, as applied to claim 9 above, teaches the shape of the grip portion provides a user with a physical confirmation of an orientation of the first and second segments of the end effector when in the deployed configurations. (Fedenia: Fig. 1-3: Handpiece (10) is not symmetrical about a central axis defined by the shaft of medical instrument (20). In the combination of Perfler/Fedenia, handpiece (10) would also not be symmetrical about the center axis defined by rod like element (5), allowing a user to receive physical confirmation of an orientation of ablation head (3) and positioning head (2) by looking at the orientation of handpiece (10) or grasping the handpiece.)
Claims 11-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perfler (US 2017/0151014 A1) in view of Fedenia (US 2007/0173760 A1), in view of Townley et al. (hereinafter “Townley”) (US 2016/0331459 A1).
Regarding claim 11, Perfler teaches
providing a treatment device comprising a shaft, (Fig. 11 and 12, Char. 4: telescopic body) a multi-segment end effector (Fig. 11 and 12, Char. 2 and 3) operably associated with the shaft (Fig. 11 and 12: Ablation head (3) is connected to at least outer tubular body (4a) and positioning head (2) is connected to at least inner tubular body (4B)) and comprising a first segment (Perfler: Fig. 11 and 12, Char. 2: positioning head) and a separate second segment, (Perfler: Fig. 11 and 12, Char. 3: ablation head) wherein each of the first and second segments is transformable between a retracted configuration and an expanded deployed configuration (Perfler: Fig. 1-3; and Page 4, Par. [0104]: Ablation elements (3a) can be moved between a rest position in which they are housed in outer tubular body (4a) and an operating position; Page 6, Par. [0167]: Arms (2a) are moveable between a rest position and an operating position)) and comprises an architecture in a deployed configuration, (Fig. 11 and 12: ablation head (3) and positioning head (2) comprise an architecture in a deployed configuration) wherein the first segment comprises a plurality of first support structures (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) above the midline of the shaft in the section labelled “Section A”) configured in a deployed configuration to extend in a first direction perpendicular to the shaft and form a concave shape, (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) in the section labelled “Section A” are in a deployed configuration in which they curve to extend perpendicularly relative to the tubular body (4) and form a concave shape)  and a plurality of second support structures (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) below the midline of the shaft in the section labelled “Section B”) configured in a deployed configuration to extend in a second, opposing direction relative to the shaft and form a concave shape, (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) in the section labelled “Section B” are in a deployed configuration in which they curve to extend perpendicularly relative to the tubular body (4), and at least partially in a direction opposite the positioning arms (2a) in the section labelled “Section B,” and form a concave shape) and a handle operably associated with the shaft; (Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to guiding element (5), ablation head (3), positioning head (2), and telescopic body (4)) 
Annotated Perfler Fig 11

    PNG
    media_image1.png
    418
    579
    media_image1.png
    Greyscale

advancing the multi-segment end effector to one or more target sites, (Page 6, Par. [0163]: ablation head (3) and positioning head (2) remain within a catheter until the catheter has reached the target treatment area) the multi-segment end effector configured for delivering energy to one or more target sites in the deployed configuration; (Page 4, Par. [0114]: each ablation petal (3a) causes a radiofrequency ablation under a powered condition of the ablation electrode.)
positioning the multi-segment end effector at the one or more target sites (Page 6, Par. [0163]: The ablation head (3) and positioning head (2) are housed within a catheter until the catheter has reached the target treatment area) based, at least in part, on orientation of the handle, (Fig. 11 and 12; Page 4, Par. [0094]: a control handpiece is positioned at a proximal end of telescopic body (4) and is operatively connected to guiding element (5), ablation head (3), positioning head (2), and telescopic body (4); Positioning the ablation head (3) and positioning head(2) would naturally be at least partially based on an orientation of the handpiece, at least in that translation of the handle along a longitudinal axis defined by guiding element (5) would result in corresponding movement of at least guiding element (5), ablation head (3), positioning head (2), and telescopic body (4). Similarly, rotation of the handpiece in a plane perpendicular to the central axis defined by guiding element (5) would result in corresponding movement of at least guiding element (5), ablation head (3), positioning head (2), and telescopic body (4))
deploying the multi-segment end effector at the one or more target sites; (Page 6, Par. [0163]: after reaching the target treatment area, arms (2a) are extracted to maintain the position reached, buffered against the walls of the vein/artery to be treated.) and 
delivering energy from the multi-segment end effector to tissue at the one or more target sites. (Page 4, Par. [0114]: each ablation petal (3a) causes a radiofrequency ablation under a powered condition of the ablation electrode.)
Perfler, as applied to claim 11 above, does not explicitly teach the handle comprises a shape associated with the architecture of at least the first segment of the end effector in the deployed configuration; or that the target sites are located within the nasal cavity of a patient.
Fedenia, in a similar field of endeavor, teaches a handle (Fig. 1-3, Char. 10: handpiece) operably associated with a shaft; (Fig. 1-3, Char. 20: probe) wherein the handle is conforms to an operator’s grip and can be used ambidextrously. (Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Perfler to incorporate the handpiece of Fedenia, and include a handle operably associated with the shaft. Doing so would allow for the user to operate the device whether the user is left or right handed, as suggested in Fedenia. (Page 7, Par. [0070])
In this combination, the shape of the handle would naturally be associated with the architecture of at least the first segment of the end effector in the deployed configuration, at least in that the top, bottom, left, and right sides of the handpiece (10) of Fedenia would face the same respective directions as the top, bottom, left, and right sides of the positioning head (2) of Perfler. 
The combination of Perfler/Fedenia, as discussed above, does not explicitly teach the target sites are located within the nasal cavity of a patient.
Townley, in a similar field of endeavor, teaches delivering energy to nervous tissue to therapeutically modulate nerves in a nasal region (Page 25, Claim 90) in order to treat rhinitis. (Page 1, Par. [0002])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Perfler/Feredian, as discussed above, to incorporate the teachings of Townley, and include target sited located within the nasal cavity of a patient. Doing so would allow for the device to be used to at least partially ablate nervous tissue and treat rhinitis, as discussed in Townley. (Page 2, Par. [0030])
Regarding claim 12, the combination of Perfler/Fedenia/Townley, as applied to claim 11 above, teaches the handle comprises a grip portion comprises a top, a bottom, sides, a proximal end, and a distal end. (Fedenia: Fig. 1-3, and 11A-12D: Handpiece (10) is a grip portion comprising a top, a bottom, sides, a proximal end, and a distal end - it is implicit that this feature be present in the Perfler/Fedenia/Townley combination based on the rejection to claim 11 above.)
Regarding claim 13, the combination of Perfler/Fedenia, as applied to claim 12 above, teaches the first segment is spaced apart from the second segment, (Perfler: Fig. 11 and 12: Positioning head (2) is spaced apart from ablation head (3)) 
Regarding claim 14, the combination of Perfler/Fedenia, as applied to claim 13 above, teaches at least one of the top, bottom, and sides of the grip portion of the handle is associated with architecture of at least the first segment in the deployed configuration. (In the Perfler/Fedenia combination, as applied to claim 3 above, the top, bottom, left, and right sides of the handpiece (10) would face the same respective directions as the top, bottom, left, and right sides of the positioning head (2))
Regarding claim 17, the combination of Perfler/Fedenia, as applied to claim 13 above, teaches the top of the grip portion is associated with the plurality of first support structures (Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) above the midline of the shaft in the section labelled “Section A”) of the first segment in the deployed configuration (Perfler: Fig. 15 and 16 and Attached “Annotated Perfler Fig 11” below; In the combination of Perfler/Fedenia, as applied to claim 3 above, the top of the handpiece (10) is associated with the positioning arms (2a) in the section labelled “Section A” at least in that they are both disposed on the same side of the central axis defined by rod-like element (5)) and the bottom of the grip portion is associated with the plurality of second support structures Attached “Annotated Perfler Fig 11” below: The positioning arms (2a) below the midline of the shaft in the section labelled “Section B”) of the first segment in the deployed configuration (Perfler: Fig. 15 and 16 and Attached “Annotated Perfler Fig 11” below; In the combination of Perfler/Fedenia, as applied to claim 3 above, the bottom of the handpiece (10) is associated with the positioning arms (2a) in the section labelled “Section B” at least in that they are both disposed on the same side of the central axis defined by rod-like element (5))
Annotated Perfler Fig 11

    PNG
    media_image1.png
    418
    579
    media_image1.png
    Greyscale

Regarding claim 19, the combination of Perfler/Fedenia/Townley, as applied to claim 14 above, teaches the shape of the grip portion provides for ambidextrous use for both left and right handed use and conforms to hand anthropometrics to allow for at least one of an overhand grip style and an underhand grip style during use in a procedure. (Fedenia: Page 7, Par. [0070]: The handpiece (10) will conform to an operator's grip in the same manner regardless of whether an operator grasps the handle in the right hand or the left hand; Fig. 11C-D and 12C-D show handle being used in an overhand grip style; Fig. 11A-B and 12A-B show the handle being used in an underhand grip style – it is implicit that these features be present in the Perfler/Fedenia/Townley combination based on the rejection to claim 11 above.)
Regarding claim 20, the combination of Perfler/Fedenia/Townley, as applied to claim 19 above, teaches the shape of the grip portion provides a user with a physical confirmation of an orientation of the first and second segments of the end effector when in the deployed configurations. (Fedenia: Fig. 1-3: Handpiece (10) is not symmetrical about a central axis defined by the shaft of medical instrument (20). In the combination of Perfler/Fedenia, handpiece (10) would also not be symmetrical about the center axis defined by rod like element (5), allowing a user to receive physical confirmation of an orientation of ablation head (3) and positioning head (2) by looking at the orientation of handpiece (10) or grasping the handpiece.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794